Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant’s amendment filed 5/10/2021 is acknowledged. Claims 1, 16, 18, 20-21, 24, 26, 29-31, 35-36, 39, 42-43 are pending.

2. Applicant’s election of Group I in the reply filed on 5/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

3.  Applicant’s cancellation of the non-elected claims is acknowledged. 

4. Claims 1, 16, 18, 20-21, 24, 26, 29-31, 35-36, 39, 42-43 are accordingly under consideration in the instant application. 

5.  Applicant’s IDSs, filed 12/3/2018, and 5/10/2021 are acknowledged and have been considered. 

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

7.  Claims 1, 29-30, 36 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over, Pizarro et al. (US 2008/0125580) and Gonzalez-Villasenor (WO03/102013), in view of Skinner et al. (US 2011/237509). 

With respect to claim 1, Pizarro teaches a method for recovering and purifying refolded recombinant proteins from cell cultures which includes the steps of (a) isolating the protein from prokaryotic cell culture.

Pizarro teaches (b) solubilizing said protein in a first buffered solution, pH greater than 9 that includes a first chaotropic agent such as 1 M Urea. (¶10) Pizarro teaches that the first buffered solution at pH range about 9 or greater, is with the typical range being 9-11 (¶48), which intersects applicant’s claimed “10.5 to 13”. 

Pizarro teaches (c) refolding said solubilized protein in a second buffered solution, which is considered applicant’s “refold buffer” that includes a second chaotropic agent , at  pH greater than 9 but less than 11, which is the same range claimed by applicant.

Note that the current published specification at ¶39 defines less than “a significant amount of denaturing agent” as urea concentration of 1-2 M. Pizarro teaches  that the first and second chaotropic agent includes 1 M urea (¶10).  Accordingly, the 1 M Urea is considered to meet applicants limitation that the “method does not include the use of a significant amount of denaturing agent”. 

With respect to claims 29-30, Pizarro teaches that the sobulization buffer includes arginine (¶118).

With respect to claim 39, Pizarro teaches that proteins/polypeptides include antibodies (¶26), which is considered protein that includes “an Fc region”. 


Gonzalez-Villasenor teaches a method of solubilizing and recovering in bioactive and isolated form with its native state configuration a target peptide which includes the steps of resuspending a host cell lysate precipitate in a solubilization solution with pH of between about 9 and about 11.2 (abstract) which intersects applicant’s claimed “pH in the range of 9 to 11”. 

With respect to claim 36, Gonzalez-Villasenor teaches that the final pellet which is solubilized contains the inclusion bodies (p. 44, lines 2-8).

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that it is a “composition comprising suspended denatured proteins” which is subjected to a solubilization buffer. 

Skinner teaches isolation of hGH, which is the protein, by culturing recombinant E. coli cells and obtaining inclusion bodies therefrom which are suspended in a Tris buffer prior to solubilizing and refolding (¶14). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a step of resuspension of the E. coli pellet/inclusion bodies as taught by Skinner prior to solubilization and refolding as taught by Pizarro and Gonzalez-Villasenor. Those of skill in the art would have had reason to do so because Skinner teaches that it was known to resuspend inclusion bodies obtained from E. coli prior to solubilization and refolding the protein.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8.  Claims 1, 16, 18, 20-21, 24, 26, 29-30, 36 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pizarro et al. (US 2008/0125580) and Gonzalez-Villasenor (WO03/102013), in view of Skinner et al. (US 2011/237509), as applied to claims 1, 29-30, 36 and 39, and further in view of Park et al. (KR20020011559A, machine translation (“MT”) provided) and Gal et al. (US 2009/0042248).

The prior art teachings of Pizarro, Gonzalez-Villasenor and Skinner are discussed supra.

The prior art teachings differ in the recitation that the suspended denatured proteins is combined with a solubilization buffer at a ratio of weight (g) of denatured proteins to volume (ml) of solubilization buffer of 1: 10-30 (claim 16).

The prior art teachings differ in the recitation that the solubilized denatured proteins is combined with refold buffer at a ratio of volume of solubilization buffer to volume of refold buffer of 1: 1-5 (claim 18). 

The prior art teachings differ in the recitation that the that the suspended denatured proteins is combined with a solubilization buffer at a ratio of weight (g) of denatured 

The prior art teachings also differ in the recitation that the solubilization buffer has a pH in the range of 11.5 to 12.8 and the refold buffer has a pH in the range of 10-10.9. Pizzaro as noted supra teaches typically ranges of solubilization buffer pH 9-11 and Gonzalez-Villasenor teaches 9-11.2. (claim 21). 

The prior art teachings further differ in the recitaiotn that the composition comprising suspended denatured proteins and the solubilization buffer are combined for 1-10 minutes prior to being combined with the refold buffer (claim 24). 

The teachings also differ in the recitation that the solubilized denatured proteins is combined with the refold buffer for 5-60 minutes (claim 26). 

Park teaches dissolving the target protein which is in the form of an inclusion body in an alkaline solution. (p. 7, lines 1-10; ) Park teaches that by using the alkaline solution, the inclusion body is easily dissolved (p. 7, ¶3). Park teaches that the alkaline solution has a pH 12 (p. 13, last ¶), which intersect applicants claimed solubilization buffer of pH in the range of “11.5 to 12.8” above. 

Park teaches no use of denaturant or reducing agent at all (p. 14, end of ¶ starting the page). 

Gal teaches a process for refolding protein fragments which includes the steps of solubilization of inclusion bodies and transferring them into a refolding buffer (¶55). Gal teaches that the dilution of solubilized proteins into the refolding buffer is at least 10 fold (¶61). 

Gal teaches that the protein fragments may refold very fast but nevertheless should be allowed to refold for a while to reduce the number of aggregates and suggest at least a few minutes or preferably at least hours (¶66). . 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 



While  the combined references do not recite specific time for combing solubilized denatured proteins with the refold buffer, Gal as noted above teaches a few minutes. Gal also teaches dilution of solubilized proteins into a refolding buffer of at least 10 fold

One of skill in the art would look to additional references such as Park and Gal for starting volume combinations between suspended denatured proteins with a solubilization buffer or ratio between solubilized denatured proteins with a refold buffer including mixing times and have considered remaining differences to be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  Claims 1, 29-31, 36 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over, Pizarro et al. (US 2008/0125580) and Gonzalez-Villasenor (WO03/102013), in view of Skinner et al. (US 2011/237509), as applied to claims 1, 29-30, 36 and 39 above, and further in view of Clark (Current Opinion in Biotechnology, 2001, 12). 

The prior art teachings of Pizarro, Gonzalez-Villasenor and Skinner are discussed supra.

The teachings differ in the recitation that the refold buffer includes an oxidizing agent (claim 31).

Clark teaches that in the general scheme of inclusion body isolation and washing, solubilization of the aggregated protein and refolding of the solubilized protein (p. 202 3rd ¶)  L-arginine is one of the most commonly used additives to improve renaturation yields (p. 205 under “improving renaturation yields, 1st ¶). 

Clark further teachings that in the case of disulfide-bonded proteins, renaturation buffers must promote disulfide-bond formation (oxidation) and that commonly used oxide-shuffling reagents for this purpose include oxidized glutathione (p. 205, 3rd ¶). 



From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

10. Claims 1, 29-30, 36, 39 and 43-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over, Pizarro et al. (US 2008/0125580) and Gonzalez-Villasenor (WO03/102013), in view of Skinner et al. (US 2011/237509), as applied to claims 1, 29-30, 36 and 39 above, and further in view of Camphausen et al. (WO/2012/142515) and Cappuccilli et al. (US 2010/0152063). 

The prior art teachings of Pizarro, Gonzalez-Villasenor and Skinner are discussed supra.

The prior art references differ in the recitation that the protein comprises a binding domain that specifically binds to a target protein and wherein the binding domain is an alternative scaffold binding domain (claim 42) which is a fibronectin based scaffold domain (claim 43). 

However, Gonzalez-Villasenor teaches that the methods of the invention may be used for many types of polypeptides (p. 10, line 17). 

Camphausen also teaches fibronectin based Fc fusion proteins comprising an Fn3 domain (abstract). Camphausen teaches that such proteins are subjected to solubilization and refolded (example 2). 

Cappuccilli also teaches fibronectin Type III (FN3) polypeptide libraries which are secreted into the periplasmic space of E. coli (¶133). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the target proteins of Pizarro or Gonzalez-Villasenor in a method of purifying the protein from inclusion bodies according to the solubilization/refolding scheme of Gonzalez-Villasenor with an Fc fusion protein comprising an Fn3 domain taught by Camphausen. One of ordinary skill in the art at the 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

12. Claims 1, 16, 18, 20-21, 24, 26, 29-31, 36, 39, 42-43 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1, 3, 10-12, 17-18, 27-28, 34-35, 39 and 46 of US copending Application No. 16/211,094, in view of Pizarro et al. (US 2008/0125580), Gonzalez-Villasenor (WO03/102013), Skinner et al. (US 2011/237509), Park et al. (KR20020011559A, machine translation (“MT”) provided), and Clark (Current Opinion in Biotechnology, 2001, 12).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘094 application claim the same method of providing a combining denatured protein with a solubilization buffer with a pH in the range of 10.5 to 13 (the ‘094 recites a “range of 7 to 10” in claim 1) followed by combining the solubilized denatured proteins with a refold buffer at pH in the range of 9-11
The ‘094 also recites many features of the dependent claims such as that the ratio of volume of sobulization buffer to volume of refold buffer is 1: 1-5 (the ‘094 recites 2-6 diavolumes of a refold/oxidizing buffer in claim 3), the solubilized denature protein composition is combined with the refold buffer for 5-6 minutes (the ‘094 recites 0.5 to 3 hours” in claim 11), the solubilization and refold buffers includes arginine (claims 17-18), 
Differences witch remain in the dependent claims of the current application such as that the solubilization buffer has a pH in the range of 11.5-12.8 and the refold buffer has a pH in the range of 10-10.9 would be optimization well within the skill of the ordinary artisan in view of Park and Clark as has been discussed supra. 
13. Claims 1, 16, 18, 20-21, 24, 26, 29-31, 35-36, 39, 42-43 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-16 of US Patent No. 10,065,987, in view of Pizarro et al. (US 2008/0125580), Gonzalez-Villasenor (WO03/102013), and Skinner et al. (US 2011/237509). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘987 claim the same method of providing a combining a composition that includes suspended denatured protein with a solubilization buffer with a pH in the range of 10.5 to 13 (the ‘987 recites a “range of . 
The ‘987 recites that the method does not include the use of a denaturing agent whereas the current application recites that the method “does not include the use of a significant amount of denaturing agent”.
However, using concentrations which do not amount to “a significant amount of denaturing agent” in the method of the ‘987 would be obvious to one of ordinary skill in the art given the teachings of Pizarro, Gonzalez-Villasenor and Skinner as discussed supra.
The ‘987 also recites many features of the dependent claims such as the ratio of resuspended denatured protein composition to solubilization buffer at 1: 10-30 (claim 4), the ratio of solubilized denatured protein composition to refold buffer at 1:1-5 (claim 5), the composition comprising the solubilized denatured protein is combined with the refold buffer for 5-60 minutes (claim 8), the solubilization and refold buffer include arginine (claim s9-1), the refold buffer includes an oxidizing agent (claim 11), and the protein includes a binding domain which is an alternative scaffold binding domain such as a fibronectin based scaffold domain (claims 15-16), and that the method does not include a denaturing agent (see claim 1 of the ‘987).
14. Claims 1, 16, 18, 20-21, 24, 26, 29-31, 36, 39, 42-43 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-11 of US Patent No. 10,183,967, in view of Pizarro et al. (US 2008/0125580), Gonzalez-Villasenor (WO03/102013), Skinner et al. (US 2011/237509), Park et al. (KR20020011559A, machine translation (“MT”) provided), and Gal et al. (US 2009/0042248). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘967 claim the same method of combining a composition that includes suspended denatured protein with a solubilization buffer with a pH in the range of 10.5 to 13 (the ‘967 recites a “range of 7 to 10” in claim 1) followed by combining the solubilized denatured prot3eins with a refold buffer at pH in the range of 9-11 (the ‘987 also recites 9-11 in claim 1). 
The current application recites that the “method does not include the use of a significant amount of denaturing agent”. However, using concentrations which do not amount to “a significant amount of denaturing agent” in the method of the ‘967 would be obvious to one of ordinary skill in the art given the teachings of Pizarro, Gonzalez-Villasenor and Skinner as discussed supra.
The ‘967 also recites many features of the dependent claims such as the ratio of suspended denatured protein composition to solubilization buffer at 1: 10-30 (the ‘967 recites that  the denatured protein is suspended in a suspension solution at a ratio of weight (g) of denatured protein: volume (ml) of suspension solution of 1: 1-10 in claim 
Any remaining differences such as the solubilization buffer has a pH in the range of 11.5-12.8 and the refold buffer has a pH in the range of 10-10.9 would be obvious in view of Park and Gal as has been discussed supra. 
15. No claim is allowed. 
16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 19, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644